DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-13, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent Application Publication No. 2006/0223010 (Tsuji et al., hereinafter referred to as Tsuji).
Tsuji, in the abstract, and in [0011]-[0012], discloses a chemically amplified positive radiation-sensitive resin composition (resist composition) that has an increased alkali solubility by the action of the acid, wherein the resist composition includes a resist matrix ([0018]), the claimed mixed resin components. Tsuji, in [0043], discloses that the acid-labile resin is obtained from a alkali-soluble resin that has a carboxyl group, and is the same as the claimed P1 alkali-soluble resin, and Tsuji, in [0069], and [0070], discloses that the resin B that is obtained from the alkali-soluble resin can be obtained by the combination of monomers liker acrylate esters such as methyl (meth)acrylate and (meth)acrylic acid.  Tsuji, in [0106]-[0109], discloses that the positive radiation-sensitive resin composition is coated on to a wafer to form a resist film, that is then subjected to an exposure to radiation to form an exposed resist film (exposure through a mask), followed by development of the exposed resist film in an alkaline developer (positive tone developing) to form a resist pattern.  Tsuji, in [0040], discloses that the resin ([0012]) includes an acid labile group, as indicated by formula(4) on page 2 of Tsuji, wherein the recurring unit is an acrylate ester and has an acid labile group, and Tsuji, in [0073], discloses that the recurring unit (4) can be in the claimed amount of at least 10 mol % as recited in claim 11;  Tsuji, in [0069], discloses that the recurring units can be a polymer obtained polymerizing the unsaturated bonds of monomers such as acrylate esters and (meth)acrylic acid and is the same claimed first resin component as recited in claims 1, and 3, and 12-13, and will inherently possess the same dissolution rate (DRP1) as that recited in claim 4. Tsuji, in [0043], discloses that the alkali-soluble resin can also include phenolic resin, and in [0014], discloses the same second resin component (phenolic resin) and discloses the claimed recurring unit as formula (2) on page 2 of Tsuji, and is the same structural unit as that recited in claim 7.  Tsuji, in [0062], discloses that the resin can include polyhydroxystyrene obtained by polymerizing monomers of hydroxy styrenes (claim 8). Tsuji, in the preceding sentence, teaches the same claimed recurring unit in the same claimed phenolic resin (claims 5-6) and will inherently possess the same dissolution rate (DRP2) as that recited in claim 9.  Tsuji teaches the same claimed resin components and will inherently possess the claimed mixed dissolution rate (DRMIX) as that recited (claims 1, 10, 12-13).  
Response to Arguments
Applicant's arguments filed June 3, 2022, have been fully considered but they are not persuasive.  The 35 U.S.C. 102(a)(1) rejection made in the previous office action has been maintained.
With respect to applicant’s argument that Tsuji’s resin is insoluble or scarcely soluble in alkali, applicant’s claimed P1 resin is not disclosed in the instant specification as an alkali-soluble resin, but that the structural unit of the P1 resin can have groups such as OH or COOH that are alkali-soluble.  Tsuji’s acid-labile group-containing resin, as disclosed in [0043], is obtained from an alkali-soluble resin, i.e., the resin of Tsuji also has a structural unit that has groups that are alkali-soluble such as -COOH and -OH.  Also, Tsuji’s resin, as disclosed in [0069] includes recurring units of acrylic acid and is the same groups recited as structural unit (a0), and discloses recurring units of acrylate ester and is the same claimed structural unit (a1).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U. S. Patent Application Publication No. 2007/0275320 (hereinafter referred to as Washio) discloses a photoresist composition that is chemically amplified, the composition has a resin that changes its alkali solubility under the action of acid; the chemically amplified photoresist composition is used to form a photoresist layer that is subjected to exposure and then developed in an alkali solution, the photoresist composition includes a resin that has a hydroxy styrene structural unit, and an alkali-soluble acrylic resin that is derived from an acrylate ester and an acrylic acid.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        August 31, 2022.